BUFFINGTON, Circuit Judge.
This appeal is from a decree of the court below, which affirmed the order of the referee in bankruptcy, disallowing the claims based on certain notes, etc., of the bankrupt. No question of the regularity of procedure was made before the referee, but the case proceeded on the merits, and a large amount of testimony was taken and the questions of fact, on which alone the matter turned, were all determined against the validity of the claims. On certificate from the referee, the claimant questioned the jurisdiction of the referee to opon up, of his own motion, a claim which had already been formally allowed without objection; but the court held that this question had been waived by all parties, including Ihis appellant, appearing and without objection eonlesting the case on the merits. Accordingly, the court again look up the question on the merits and arrived at the same conclusion as the referee, and on motion for a rehearing refused to change its views. The opinion of both referee and judge show a most thorough understanding and a painstaking determination of the proofs. We do not determine the case on presumptions arising from the finding of the referee, supported as it is by the approval of the court, hut from our own independent consideration of the proofs we have reached the same conclusion they did. Involving, as the case does, no question of law, and turning wholly on questions of fact, there is no reason why this record and the reports should be cumbered with a long discussion of the multitudinous proofs. We therefore limit ourselves to an affirmance of the court’s decree.